ALD-232                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1264
                                       ___________

                               JOSEPH EUGENE NAGY,
                                               Appellant

                                             v.

                    SOCIAL SECURITY ADMINISTRATION;
              ELIANA I. MCGRATH; ATTORNEY GENERAL TEXAS;
             THE 382ND DISTRICT COURT OF ROCKWALL COUNTY
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 3-16-cv-09559)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 11, 2017
              Before: MCKEE, JORDAN, and RESTREPO, Circuit Judges

                              (Opinion filed: May 25, 2017)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       The appellant, Joseph Eugene Nagy, and his ex-wife, Eliana McGrath, are the

parents of two minor children who are currently living with their mother in Rockwall

County, Texas. In January 2017, Nagy—who resides in New Jersey—commenced this

federal civil rights action in the United States District Court for the District of New

Jersey claiming that, pursuant to a child support order issued by the Rockwall County

Court, the Texas Attorney General was wrongfully garnishing two-thirds of his Social

Security retirement benefits. In the complaint, which he later amended, Nagy named as

defendants Eliana McGrath, the Rockwall County Court, the Office of the Attorney

General of Texas, and the Social Security Administration (SSA). By way of relief, Nagy

asked the District Court to restrain the defendants from garnishing any further funds, and

requested compensatory and punitive damages.

       The District Court dismissed the complaint for lack of jurisdiction on the grounds

that: (1) the Office of the Attorney General and the Rockwall County Court were entitled

to sovereign immunity under the Eleventh Amendment; and (2) Nagy’s claims against his

ex-wife and the SSA were barred under the “domestic-relations exception” to federal

diversity jurisdiction. Nagy timely appealed from the District Court’s order. The SSA

now moves this Court for summary affirmance.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and exercise

plenary review over the District Court’s order dismissing the complaint for lack of

subject matter jurisdiction. See PennMont Secs. v. Frucher, 586 F.3d 242, 245 (3d
                                              2
Cir.2009). We may affirm the District Court’s decision on any basis supported by the

record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       We will grant the SSA’s motion to summarily affirm the District Court’s order

because this case presents no substantial question. See Third Cir. L.A.R. 27.4; I.O.P.

10.6. First, the District Court correctly concluded that Eleventh Amendment sovereign

immunity deprived the District Court of jurisdiction to hear Nagy’s suit against the Office

of the Attorney General and the Rockwall County Court, which are state entities. See

Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984). While a state

may waive its Eleventh Amendment immunity, there is no suggestion that Texas has

done so in this case. Second, the SSA could not be liable for honoring the County

Court’s writ of garnishment given that nothing in the record indicates that the order was

not valid legal process. See United States v. Morton, 467 U.S. 822, 836 (1984) (holding

that, under the statute granting the United States immunity from suit with respect to

support payments, the government “cannot be held liable for honoring a writ of

garnishment which is ‘regular on its face’ and has been issued by a court with subject-

matter jurisdiction to issue such orders.”).

       Furthermore, because all of the allegations in Nagy’s amended complaint

challenge the terms of the Rockwall County Court child-support order—and the SSA’s

compliance with that order—his claims against McGrath are barred by the Rooker-




                                               3
Feldman doctrine.1 See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615

F.3d 159, 166 (3d Cir. 2010) (holding that a federal court may not exercise jurisdiction

over cases brought by litigants who lost in state-court and are essentially inviting the

district court to overturn the state-court judgment). Lastly, insofar as Nagy intended to

assert state-law tort claims against the defendants, the District Court could not exercise

supplemental jurisdiction over them via 28 U.S.C. § 1367 because all of Nagy’s

constitutional claims were subject to dismissal. See Hedges v. Musco, 204 F.3d 109, 123

(3d Cir. 2000).

        Accordingly, we grant Appellee SSA’s motion and will summarily affirm the

District Court’s order. See Third Cir. LAR 27.4 and I.O.P. 10.6. Nagy’s motion to

strike is denied. To the extent that Appellee SSA asked the Court to stay the briefing

schedule pending resolution of its motion for summary action, the request is denied as

moot.




1
 Because we conclude that the Rooker-Feldman doctrine barred Nagy’s claims against
McGrath, we do not address the District Court’s application of the “domestic-relations
exception” below.
                                              4